DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2018/0368686 A1.


Response to Amendment
The amendment filed on 10/12/2022 has been entered:
Claim 33, 35 – 38, 41, 42, 44, 46, 48 and 52 remain pending in the application;
Claim 33 is amended.


Response to Arguments
Applicant’s arguments with respect to the rejections to claim 33, 35 – 38, 41, 42, 44, 46, 48 and 52 under 35 U.S.C. 103 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the 103 rejection to independent claim 33, applicant amended claim to include limitation “the tracking information comprising the position and orientation of the at least one 3D ultrasound transducer and the patient anatomical movement”, and submitted on p.8 – 9 that “Applicant notes that the motion-tracking signal 314 relates to patient respiratory movement (emphasis added). See e.g. 0052 of Weingartner. Weingartner simply does not teach or suggest time synchronizing a position and orientation of a 3D ultrasound transducer with a plurality of anatomical scan images based on an ECG signal, as claimed”; “Furthermore, Banjanin and Olson also fail to teach or suggest this subject matter.” Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection.
Since applicant’s amendments change the scope of claim, new reference Altmann et al. (US 2007/0106146 A1; published on 05/10/2007) (hereinafter “Altmann”) is introduced in new grounds of rejection to teach the amended claim in combination with other cited reference. See detail in later 103 rejection.
Thus, applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejection of all corresponding dependent claims, applicant’s remarks submitted on p.9 rely exclusively on supposed deficiencies with the rejection of parent claim 33. These remarks are moot for the same reasons detailed above.

Overall, applicant’s remarks on p.7 – 9 have been fully considered but they are moot in view of new grounds of rejection. The amendment results in new grounds of rejection. THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 33, 35, 41, 48 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Banjanin et al. (US 2013/0245428 A1; published on 09/19/2013) (hereinafter "Banjanin") in view of Weingartner et al. (US 2015/0123659 A1; published on 05/07/2015) (hereinafter "Weingartner"), Altmann et al. (US 2007/0106146 A1; published on 05/10/2007) (hereinafter “Altmann”) and Oslon (US 2011/0087091 A1; published on 04/14/2011).

Regarding claim 33, Banjanin teaches an apparatus ("Now referring to FIG. 1, a schematic diagram illustrates a first embodiment of the ultrasound diagnosis apparatus according to the current invention." [0020]; Fig.1 illustrated the shared components of first and second embodiments, in this rejection, the second embodiment are cited but Fig.1 is used as citing the shared components) comprising:
at least one 3D ultrasound transducer ("… an ultrasound probe 100 …" [0020]; "For example, the displayed data is one of a 2D image, a 3D image and a 4D image that are based upon previously stored data … Another exemplary displayed data is a 3D volume that is stitched together from a plurality of previously stored 3D volumes." [0056]) in communication ("The apparatus main body 1000 controls the transmission of ultrasound from the probe 100 towards a region of interest in a patient as well as the reception of a reflected wave at the ultrasound probe 100." [0022]) with an anatomical scanner ("… and an apparatus main body 1000." [0020]) and configured to generate a plurality of anatomical scan images of a patient ("The apparatus main body 1000 ultimately generates signals representing an ultrasound image." [0022]), wherein the anatomical scan images comprise moving anatomical structures (“For example, when a transmitted ultrasound pulse is reflected by a moving blood flow or a surface of a heart wall …” [0021]);
a tracking system comprising one or more sensors for tracking ("… the tracking device 200 includes any combination of infrared (IR) depth sensors, optical cameras, accelerometers, gyroscopes and microphones …" [0031]):
a position and orientation of the at least one 3D scanner transducer ("… for identifying and locating any combination of a probe … a combination of an accelerometer and a gyroscope is optionally mounted on a probe to determine an amount of change in movement, angle and or direction." [0031]); and
patient anatomical movement ("… exemplary sensors such as an IR depth sensor and an optical camera are optionally used to detect an amount of movement of a predetermined object such as ... a patient." [0031]); and
a processor ("The image processing unit 115 …" [0026]) configured to receive signals from the tracking system ("After determining the spatial information in the step S300, the spatial information is outputted in a step S400 of the current process of tracking the probe in the ultrasound imaging and diagnosis system according to the current invention." [0056]) and the plurality of anatomical scan images from the anatomical scanner ("… generates an ultrasound image from the B-mode data from the B-mode processing unit 113 or the Doppler data from the Doppler processing unit 114." [0026]), the processor further configured to apply image-processing based fusion to the plurality of anatomical scan images ("... displayed data is a 3D volume that is stitched together from a plurality of previously stored 3D volumes." [0056]) based on the tracked position and orientation of the at least one 3D scanner transducer and the tracked patient anatomical movement to generate a fused scan image (“Other exemplary sensors such as an IR depth sensor and an optical camera are optionally used to detect an amount of movement of a predetermined object such as a probe, an operator and a patient.” [0031]; “In any case, the spatial information includes any combination of absolute coordinates, relative movement in distance, speed, acceleration and angular change of the probe within the predetermined space." [0055]; "After determining the spatial information in the step S300, the spatial information is outputted in a step S400 ... the outputting step S400 involves displaying of the data ... that corresponds to the change in spatial information with respect to the probe. Another exemplary displayed data is a 3D volume that is stitched together from a plurality of previously stored 3D volumes. Yet another exemplary displayed data is a 3D volume that is stitched together from a plurality of previously stored 2D images." [0056]; the spatial information includes a relative positional and angular data based on the movement of probe and patient) in the form of a three dimensional image ("For example, the displayed data is one of a 2D image, a 3D image and a 4D image that are based upon previously stored data … Another exemplary displayed data is a 3D volume that is stitched together from a plurality of previously stored 3D volumes." [0056]).
Banjanin fails to explicitly teach an electrocardiogram (ECG) sensor configured to generate an ECG signal from the patient; the processor further configured to time synchronize tracking information generated by the tracking system with the plurality of anatomical scan images based on the ECG signal, the tracking information comprising the position and orientation of the at least one 3D ultrasound transducer and the patient anatomical movement; the fused image is in in the form of a three dimensional echocardiography image, wherein alignment of the plurality of anatomical scan images during the generating of the fused scan image is performed independent of image data of the plurality of anatomical scan images.
However, in the same field of endeavor, Weingartner teaches an electrocardiogram (ECG) sensor configured to generate an ECG signal from the patient ("… the physiological acquisition controller 130 may receive signals from a number of different sensors connected to the patient, such as electrocardiograph {'ECG'} signals from electrodes …" [0036]), and the processor further configured to time synchronize tracking information generated by the tracking system with the plurality of anatomical scan images based on the ECG signal ("… such as electrocardiograph  {'ECG'} signals from electrodes, or respiratory signals from respiratory bellows or other respiratory monitoring device. Such signals are typically used by the pulse sequence server 110 to synchronize, or 'gate,' the performance of the scan with the subject's heart beat or respiration." [0036]; "During acquisition of the k-space segments, the motion-tracking signal 314 is acquired and compared against ..." [0057]; see Fig.3, since the images are gated by ECG signals and the motion-tracking signal is acquired at the same acquisition window, the motion-tracking signal is also synchronized with the ECG signal, according to the definition of gating in medical imaging).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the 3D image processing as taught by Banjanin with the 3D image processing as taught by Weingartner. By applying ECG gated imaging mechanism together with motion-tracking information, it is possible for "providing accurate volumetric assessment of cardiac tissue" (see Weingartner; [0010]), which “allows whole heart coverage with reduced motion artifacts” (see Weingartner; [0075]).
In addition, in the same field of endeavor, Altmann teaches an electrocardiogram (ECG) sensor configured to generate an ECG signal from the patient (“… the ECG signal can be produced by the electrode 46.” [0070]), and the processor further configured to time synchronize tracking information generated by the tracking system with the plurality of anatomical scan images based on the ECG signal, the tracking information comprising the position and orientation of the at least one 3D ultrasound transducer and the patient anatomical movement (“… a positioning subsystem that measures location and orientation coordinates of the catheter 28.” [0049]; “Typically, both the ultrasound images and the position measurements are synchronized with the heart cycle, by gating signal and image capture relative to a body-surface electrocardiogram (ECG) signal or intra-cardiac electrocardiogram … Since features of the heart change their shape 5 and position during the heart's periodic contraction and relaxation, the entire imaging process is typically performed at a particular timing with respect to this period.” [0070]); the fused image is in in the form of a three dimensional echocardiography image (“The system 20 can then orient and project the ultrasound image in 3-dimensional space, in a manner similar to the presentation of projected image 80 (FIG. 6).” [0091]; “… the target structure is the right ventricle of a heart, produced by the image processor 42 (FIG. 1) by 3-dimensional reconstruction as described above.” [0093]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the 3D image processing as taught by Banjanin with the synchronization between pose data, imaged structure data and ECG gating signal as taught by Altmann. By “synchronizing the output of the data of the structure with the output of the position data relative to the gating point”, it is possible to combine two monitoring techniques together to “provide greater diagnostic accuracy than either technique alone” (see Altmann; [0008]).
Banjanin in view of Weingartner and Altmann fails to explicitly teach wherein alignment of the plurality of anatomical scan images during the generating of the fused scan image is performed independent of image data of the plurality of anatomical scan images.
However, in the same field of endeavor, Oslon teaches the fused scan image is in the form of a three dimensional echocardiography image ("A cardiac imaging system …" [0009]; "… for generating the 3D or 4D images, in the case of a beating heart for example …" [0040]), wherein alignment of the plurality of anatomical scan images during the generating of the fused scan image is performed independent of image data of the plurality of anatomical scan images ("… with the position and orientation of imaging module 52 determinable ... Based on the predefined coordinate system set as a reference for tracking and control system 54, system 54 may register {e.g. align} the various 2D or 3D images at location 74 obtained by imaging module 52 relative to the coordinate system." [0038]; the alignment is based on position and orientation information not image content, therefore the alignment is independent of image data).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking based image processing as taught by Banjanin with the tracking based image registration as taught by Oslon. By fusing images based on tracking information, it is possible “to thus generate an accurate, for example, 1 mm or less location accuracy, time varying surface model” (see Oslon; [0038]).

Regarding claim 35, Banjanin in view of Weingartner, Altman and Oslon teaches all claim limitations, as applied in claim 33, and Weingartner further teaches wherein the processor is further configured to: compute an overall average of patient respiratory displacement based on the tracked patient anatomical movement ("Substantial respiratory-induced motion … The motion quantification, by tracking the LV center point showed displacements between 1.6±0.2 mm and 6.1±3.7 mm, with an average of 4.1±2 5 mm among all slices …" [0074]) during multiple previous R-R intervals in the ECG signal (see Fig.2A, each image acquisition is the only one acquisition within one R-R interval), wherein the patient anatomical movement includes patient respiratory movement ("Substantial respiratory-induced motion … The motion quantification, by tracking the LV center point showed displacements between 1.6±0.2 mm and 6.1±3.7 mm, with an average of 4.1±2 5 mm among all slices …" [0074]);
select a subset of the plurality anatomical scan images, each anatomical scan image in the subset having been taken during an R-R interval that has an interval average patient respiratory displacement that is within a predefined threshold range of the computed average patient respiratory displacement ("… reacquisition of all central k-space segments may be advantageously performed for all, many or most images, in the instance that the motion-tracking signal falls outside a selected or determined thresholds, or a threshold range, due to, say, respiratory motion." [0054]; "That is, as indicated by decision block 514, datasets where a tracked motion signal has exceeded acceptable thresholds, as detailed in the example with reference to FIG. 3, may be prospectively reacquired or retrospectively discarded." [0063]; see Fig.3, since the selected motion displacement is within two threshold, the average is also bound within the range);
generate the fused scan image from the selected subset of the plurality anatomical scan images ("At process block 416 the acquired datasets may be used in a reconstruction process to obtain a set of three-dimensional {3D} spatially-aligned images … by combining the set of the 3D spatially-aligned images …" [0061]; see Fig.4).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the 3D image processing as taught by Banjanin with the 3D image processing as taught by Weingartner. By applying image generation based on motion-tracking information, it is possible for "providing accurate volumetric assessment of cardiac tissue" (see Weingartner; [0010]), which “allows whole heart coverage with reduced motion artifacts” (see Weingartner; [0075]).

Regarding claim 41, Banjanin in view of Weingartner, Altman and Oslon teaches all claim limitations, as applied in claim 33, and Weingartner further teaches wherein the patient anatomical movement comprises patient respiratory movement ("Substantial respiratory-induced motion … The motion quantification, by tracking the LV center point showed displacements between 1.6±0.2 mm and 6.1±3.7 mm, with an average of 4.1±2 5 mm among all slices …" [0074]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the 3D image processing as taught by Banjanin with the 3D image processing as taught by Weingartner. By considering all possible motion influence in imaging, it is possible for "providing accurate volumetric assessment of cardiac tissue" (see Weingartner; [0010]), which “allows whole heart coverage with reduced motion artifacts” (see Weingartner; [0075]).

Regarding claim 48, Banjanin in view of Weingartner, Altman and Oslon teaches all claim limitations, as applied in claim 33, and Banjanin further teaches wherein the tracking system comprises an electromagnetic tracking system comprising a one or more electromagnetic sensors ("… the tracking device 200 includes any combination of infrared (IR) depth sensors, optical cameras  ..." [0031]; optical sensor/camera is a subset of electromagnetic sensor, since light is a kind of electromagnetic wave) for tracking the position and orientation of the 3D ultrasound transducer and the patient anatomical movement ("… for identifying and locating any combination of a probe, an operator and a patient in a predetermined space …" [0031]; “… the tracking device 200 performs together with other devices such as the image processing unit 115 and the control unit 117 to accomplish the above described functions including the determination of the positional and angular data of the probe 100.” [0032]).

Regarding claim 52, Banjanin in view of Weingartner, Altman and Oslon teaches all claim limitations, as applied in claim 33, and Oslon further teaches wherein the image-processing based fusion to the plurality of anatomical scan images comprises transforming each of the plurality of anatomical scan images to a common coordinate system (“Based on the predefined coordinate system set as a reference for tracking and control system 14, system 14 may register {e.g. align} the various 2D or 3D images at location 34 obtained by imaging module 14 relative to the coordinate system.” [0033]) based on the position and orientation of the at least one 3D ultrasound transducer and on the patient anatomical movement (“The image, time and position (e.g. position and orientation) data may then be processed at location 32 by tracking and control system 14 to automatically extract the shape of the patient's anatomy …” [0033]; “Thus by ascertaining the 6D position of imaging module 12, the position of the collected image in Cartesian coordinates may be determined through the assumption that the image is rigidly related to module 12.” [0034]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking based image processing as taught by Banjanin with the tracking based image registration as taught by Oslon. By fusing images based on tracking information, it is possible “to thus generate an accurate, for example, 1 mm or less location accuracy, time varying surface model” (see Oslon; [0038]).


Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Banjanin in view of Weingartner, Altman and Oslon, as applied in claim 35, and further in view of White et al. (US 2006/0241446 A1; published on 10/26/2006) (hereinafter "White").

Regarding claim 36, Banjanin in view of Weingartner, Altman and Oslon teaches all claim limitations, as applied in claim 35, and Weingartner further teaches wherein the processor is further configured to: compute an interval variance of the patient respiratory displacement based on the tracked patient anatomical movement including the patient respiratory movement ("Substantial respiratory-induced motion … The motion quantification, by tracking the LV center point showed displacements between 1.6±0.2 mm and 6.1±3.7 mm …" [0074]) during each R-R interval in the ECG signal (see Fig.2A, each image acquisition is the only one acquisition within one R-R interval), the variance being a difference between the maximum and minimum tracked displacement values within the given R-R interval (this is a known definition in math).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the 3D image processing as taught by Banjanin with the 3D image processing as taught by Weingartner. By applying ECG gated imaging mechanism together with motion-tracking information, it is possible for "providing accurate volumetric assessment of cardiac tissue" (see Weingartner; [0010]), which “allows whole heart coverage with reduced motion artifacts” (see Weingartner; [0075]).
Banjanin in view of Weingartner, Altman and Oslon fails to explicitly teach where each anatomical scan image in the subset having been taken during an R-R interval that has a computed variance patient respiratory displacement under a predefined variance value.
However, in the same field of endeavor, White teaches where each anatomical scan image in the subset having been taken during an R-R interval ("At a particular point 202 of the subject's respiration waveform 200, the subject's movement due to breathing has substantially stopped. This is a desired time for image data to be captured." [0060]; see also following step 412 in Fig.4) that has a computed variance patient respiratory displacement under a predefined variance value ("The portions of the respiration waveform 200 above the reference line 204, are peaks or plateaus 202, and generally represent the period when the subject's movement due to breathing has substantially stopped …" [0049]; in math, the plateaus is equivalent to smaller variance of signal).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the motion gated acquisition as taught by Banjanin with the motion gated acquisition as taught by White. Doing so would make it possible to determine an image timing for "a reduction in artifacts and inaccuracies that would otherwise result in the acquired image due to breathing motion" (see White; [0050]).


Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Banjanin in view of Weingartner, Altman and Oslon, as applied in claim 33, and further in view of Gogin et al. (US 2011/0201915 A1; published on 08/18/2011) (hereinafter "Gogin").

Regarding claim 37, Banjanin in view of Weingartner, Altman and Oslon teaches all claim limitations, as applied in claim 33, except wherein the processor is further configured to: select a subset of the plurality anatomical scan images, each anatomical scan image in the subset having been taken during a same subinterval of a respective R-R interval based on the ECG signal where the same subinterval corresponds to a particular phase of a heartbeat; generate the fused scan image from the selected subset of the plurality anatomical scan images.
However, in the same field of endeavor, Gogin teaches wherein the processor is further configured to: select a subset of the plurality anatomical scan images, each anatomical scan image in the subset having been taken during a same subinterval of a respective R-R interval based on the ECG signal where the same subinterval corresponds to a particular phase of a heartbeat ("By applying a cardiac and/or respiratory gating technique, it can be provided that the 2D live images are acquired during the same phases of the patient's cardiac and/or respiratory cycles." Abstract; "In parallel to the acquisition of the 2D live images, the particular phases of the patient's cardiac and/or respiratory cycles are being continuously recorded for each track {S5 b}. As proposed by the present invention, it is provided that a set of those intraoperatively acquired fluorograms which correspond to a predefinable specific phase of the patient's cardiac and/or respiratory cycles is selected {S6} by means of cardiac and/or respiratory triggering or gating." [0031]); 
generate the fused scan image from the selected subset of the plurality anatomical scan images ("The preoperatively acquired and recorded 3D voxel data of the segmented target structure or lesion may then optionally be registered and fused {S9} with the dynamically enriched fused image data of the two-dimensionally reconstructed 2D anatomy. The registering procedure thereby yields a best match between said 3D map and the reconstructed 2D anatomy." [0031]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the motion gated imaging as taught by Banjanin with the motion gated imaging as taught by Gogin. By acquiring image during the specific phase of each cardiac or respiration cycle, it is possible to yield “a best match between said 3D map and the reconstructed 2D anatomy” (see Gogin; [0031]) and finally to "enhance the accuracy of the image-guided interventional procedure by reducing inaccuracies which may arise when registering and fusing images which have been acquired by distinct, independently operated imaging modalities" (see Gogin; [0012]).


Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Banjanin in view of Weingartner, Altman and Oslon, as applied in claim 33, and further in view of Cheng et al. (CN 102298776 B; published on 03/13/2013) (hereinafter "Cheng").

Regarding claim 38, Banjanin in view of Weingartner, Altman and Oslon teaches all claim limitations, as applied in claim 33, except wherein the image-processing based fusion is a random walker image fusion.
However, in the same field of endeavor, Cheng teaches wherein the image-processing based fusion is a random walker image fusion ("The technical solution to be solved by the present invention is to provide an image fusion method based on Random Walk …" [0006]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the image processing as taught by Banjanin with the image fusion as taught by Cheng. Doing so would make it possible to provide a method that "will automatically eliminate the boundary inconsistency of the patch" (see Cheng; [0006]).


Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Banjanin in view of Weingartner, Altman and Oslon, as applied in claim 33, and further in view of Bailey et al. (US 2011/0173827 A1; published on 07/21/2011) (hereinafter "Bailey") and Jeung et al. (US 2007/0076935 A1; published on 04/05/2007) (hereinafter "Jeung").

Regarding claim 42, Banjanin in view of Weingartner, Altman and Oslon teaches all claim limitations, as applied in claim 33, and Banjanin further teaches the apparatus further comprises an optical tracking system comprising a plurality of cameras for tracking the patient anatomical movement ("… the tracking device 200 includes any combination of infrared (IR) depth sensors, optical cameras for identifying and locating any combination of a probe, an operator and a patient in a predetermined space ..." [0031]).
Banjanin in view of Weingartner, Altman and Oslon fails to explicitly teach wherein the tracking system comprises at least one mechanical tracking system comprising at least one measuring arm configured for tracking the position and orientation of the 3D ultrasound transducer, and the plurality of cameras is tracking one or more patient markers positioned at the patient.
However, in the same field of endeavor, Bailey teaches wherein the tracking system comprises at least one mechanical tracking system comprising at least one measuring arm configured for tracking the position and orientation of the 3D ultrasound transducer ("… that determines movement of the measurement device, for example a probe 118 …" [0031]; "The encoder system {i.e., transducer} provides an indication of the position of the respective arm segments 106, 108 and corresponding bearing cartridge groupings 110, 112, 114 that all together provide an indication of the position of the probe 118 with respect to the base 116 ..." [0032]; "The optical encoder system detects rotational {swivel} or transverse {hinge} movement of, e.g., each one of the arm segments 106, 108 about the corresponding axis and transmits a signal to an electronic data processing system within the AACMM 100 ..." [0035]; as shown in Fig.1, the rotational movement of 112 also determines the orientation of the probe 118).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the transducer tracking as taught by Banjanin with the probe tracking as taught by Bailey. By using “portable articulated arm coordinate measuring machine {AACMM}” “to obtain measurements of objects" (see Bailey; [0030]), it “provides advantages in allowing the operator to position the probe 118 in a desired location within a 360° area about the base 116 while providing an arm portion 104 that may be easily handled by the operator” (see Bailey; [0032]).
Banjanin in view of Weingartner, Altman, Oslon and Bailey fails to explicitly teach the plurality of cameras is tracking one or more patient markers positioned at the patient.
However, Jeung teaches the apparatus further comprises an optical tracking system ("… a system 100 for monitoring an infant's breathing movement …" [0031]) comprising a plurality of cameras ("An optical or video image apparatus, such as camera 108 … However, the number of cameras 108 employed in the present invention can exceed that number." [0031]) for tracking one or more patient markers ("For real-time tracking of the marker 114 ..." [0038]) positioned at the patient ("... one or more passive markers 114 are located on the infant in the area to be detected for breathing movement ... Markers 114 can be placed on clothing, outer coverings or blankets, or directly upon the infant 106." [0035]) for tracking the patient anatomical movement and/or respiratory movement (“… for monitoring the breathing movement and position of infants” [0036]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking system as taught by Banjanin with the optical tracking system as taught by Jeung. By using optical based system, it provides “a reliable mechanism for repeating measurement results between uses on a given infant” and the system “is particularly suitable for monitoring the breathing movement and position of infants, for which intrusive/cumbersome equipment should not be used” (see Jeung; [0036]).


Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Banjanin in view of Weingartner, Altman and Oslon, as applied in claim 33, and further in view of Bailey.

Regarding claim 44, Banjanin in view of Weingartner, Altman and Oslon teaches all claim limitations, as applied in claim 33, and Banjanin further teaches the apparatus further comprises an electromagnetic tracking system comprising a one or more electromagnetic sensors for tracking the patient anatomical movement ("… the tracking device 200 includes any combination of infrared (IR) depth sensors, optical cameras for identifying and locating any combination of a probe, an operator and a patient in a predetermined space ..." [0031]; optical sensor/camera is a subset of electromagnetic sensor, since light is a kind of electromagnetic wave).
Banjanin in view of Weingartner, Altman and Oslon fails to explicitly teach wherein the tracking system comprises at least one mechanical tracking system comprising at least one measuring arm configured for tracking the position and orientation of the 3D ultrasound transducer.
However, in the same field of endeavor, Bailey teaches wherein the tracking system comprises at least one mechanical tracking system comprising at least one measuring arm configured for tracking the position and orientation of the 3D ultrasound transducer ("… that determines movement of the measurement device, for example a probe 118 …" [0031]; "The encoder system {i.e., transducer} provides an indication of the position of the respective arm segments 106, 108 and corresponding bearing cartridge groupings 110, 112, 114 that all together provide an indication of the position of the probe 118 with respect to the base 116 ..." [0032]; "The optical encoder system detects rotational {swivel} or transverse {hinge} movement of, e.g., each one of the arm segments 106, 108 about the corresponding axis and transmits a signal to an electronic data processing system within the AACMM 100 ..." [0035]; as shown in Fig.1, the rotational movement of 112 also determines the orientation of the probe 118).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the transducer tracking as taught by Banjanin with the probe tracking as taught by Bailey. By using “portable articulated arm coordinate measuring machine {AACMM}” “to obtain measurements of objects" (see Bailey; [0030]), it “provides advantages in allowing the operator to position the probe 118 in a desired location within a 360° area about the base 116 while providing an arm portion 104 that may be easily handled by the operator” (see Bailey; [0032]).


Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Banjanin in view of Weingartner, Altman and Oslon, as applied in claim 33, and further in view of Guenther et al. (US 2011/0190629 A1; published on 08/04/2011) (hereinafter "Guenther") and Jeung.

Regarding claim 46, Banjanin in view of Weingartner, Altman and Oslon teaches all claim limitations, as applied in claim 33, and Banjanin further teaches wherein the tracking system comprises an optical tracking system comprising a plurality of cameras for tracking the 3D ultrasound transducer and the patient anatomical movement ("… the tracking device 200 includes any combination of infrared (IR) depth sensors, optical cameras for identifying and locating any combination of a probe, an operator and a patient in a predetermined space ..." [0031]).
Banjanin in view of Weingartner, Altman and Oslon fails to explicitly teach tracking at least one of one or more ultrasound transducer markers positioned at the 3D ultrasound transducer and one or more patient markers positioned at the patient for tracking the patient anatomical movement.
However, in the same field of endeavor, Guenther teaches wherein the tracking system comprises an optical tracking system comprising a plurality of cameras ("… the position detection system comprises one or more optical cameras …" [0053]) for tracking ("… to determine the position and/or orientation of each of the one or more ultrasound transducers." [0053]) at least one of one or more ultrasound transducer markers positioned at the 3D ultrasound transducer ("The position and/or orientation of each of the one or more ultrasound transducers can be determined ... or by means of markers attached to the one or more ultrasound transducers." [0053]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking system as taught by Banjanin with the optical tracking system as taught by Guenther. By using multiple cameras, it “increases the precision of the determined motion, acceleration and/or ankle information of the one or more ultrasound transducers” (see Guenther; [0053]).
Banjanin in view of Weingartner, Altman, Oslon and Guenther fails to explicitly teach tracking one or more patient markers positioned at the patient for tracking the patient anatomical movement.
However, in the same field of endeavor, Jeung teaches wherein the tracking system ("… a system 100 for monitoring an infant's breathing movement …" [0031]) comprises an optical tracking system comprising a plurality of cameras ("An optical or video image apparatus, such as camera 108 … However, the number of cameras 108 employed in the present invention can exceed that number." [0031]) for tracking ("For real-time tracking of the marker 114 ..." [0038]) one or more patient markers positioned at the patient ("... one or more passive markers 114 are located on the infant in the area to be detected for breathing movement ... Markers 114 can be placed on clothing, outer coverings or blankets, or directly upon the infant 106." [0035]) for tracking the patient anatomical movement (“… for monitoring the breathing movement and position of infants” [0036]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking system as taught by Banjanin with the optical tracking system as taught by Jeung. By using optical based system, it provides “a reliable mechanism for repeating measurement results between uses on a given infant” and the system “is particularly suitable for monitoring the breathing movement and position of infants, for which intrusive/cumbersome equipment should not be used” (see Jeung; [0036]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793